DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered (except as noted below).
 	Receipt is acknowledged of an amendment, filed 11/30/2020, in which claims 21-23 were newly added.  Claims 1, 3 and 5-23 are pending.  The amendment to the claims has been entered.
It is noted that the amendment to the specification filed on 11/30/2020 does not comply with the requirements of 37 CFR 1.121(b)(1)(ii) because the markings do not show all the changes relative to the previous version of the paragraph.  The previous version of paragraph [0003] was filed on 6/24/2020.  As noted on the paper filed 11/30/2020, the markings are shown relative to the original specification.  Thus, the amendment to the specification has not been entered.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/9/2018 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2018.
Claims 1, 3, 5-17 and 21-23 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 11/30/2020, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
The disclosure is objected to because of the following informalities:
1.  Only the most recent copy of the sequence listing should be incorporated.  The phrase “created January 2, 20189 with a file size of 97 kB. A second version of this test file” should be deleted from paragraph [0003].  
2.  At paragraph, [0034], the phrase “sequence if wild-type” should be amended to recite “sequence of wild-type” to improve the grammar.
Appropriate correction is required.

Response to Arguments - Specification
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.

The amendment to the specification filed on 11/30/2020 does not comply with the requirements of 37 CFR 1.121(b)(1)(ii) because the markings do not show all the changes relative to the previous version of the paragraph.  The previous version of paragraph [0003] was filed on 6/24/2020.  As noted in the filed 11/30/2020, the markings are shown relative to the original specification.  The amendment to the specification must be made relative to the paragraph as presented in the amendment filed 6/24/2020.  Thus, the amendment to the specification has not been entered and the objection is maintained.

Claim Interpretation
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope.  See MPEP § 2111.01(IV).
The instant claims use the term “wild type.”  
Paragraph [0033] states, “SEQ ID NO: 1 is the sequence of wild-type collagen al(I) or COLal(I).”
Paragraph [0034] states, “SEQ ID NO: 2 is the sequence [o]f wild-type collagen a2(I) or COLa2(I).”

Paragraph [0053] states, “Another composition component of this disclosure includes isolated gene that encodes for a wild type human collagen a2(I) polypeptide (SEQ ID NO: 2) having a fluorescent tag in the peptide sequence thereof.”  This paragraph of the specification refers to SEQ ID NO: 2 as wild type and does not refer to the sequence having a fluorescent tag inserted therein as a wild type polypeptide.
Paragraph [0054] states, “Another composition component of this disclosure includes an isolated polypeptide comprising wild type human collagen a 1 (I) (SEQ ID NO: 1) having with a fluorescent tag in the sequence thereof.”  This paragraph of the specification refers to SEQ ID NO: 1 as wild type and does not refer to the sequence having a fluorescent tag inserted therein as a wild type polypeptide.
Paragraph [0055] states, “Another composition component of this disclosure includes an isolated polypeptide comprising wild type human collagen a2(I) (SEQ ID NO: 2) having a fluorescent tag in the sequence thereof.”  This paragraph of the specification refers to SEQ ID NO: 2 as wild type and does not refer to the sequence having a fluorescent tag inserted therein as a wild type polypeptide.
No other occurrences of the term “wild type” or “wild-type” occur in the disclosure.  Thus, the term has not been clearly defined by the disclosure.
th edition. Lodish H, Berk A, Zipursky Sl, et al. New York: W.H>Freeman, 2000, printed from https://www.ncbi.nlm.nih.gov/books/NBK21607/ as page 1/1, cited in a prior action.
Because (1) applicant has not acted as their own lexicographer by clearly redefining the term in the disclosure; and (2) applicant has not disavowed or disclaimed the known scope of the claim term in the specification, the term “wild type” is given its plain meaning in the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term th edition. Lodish H, Berk A, Zipursky Sl, et al. New York: W.H>Freeman, 2000, printed from https://www.ncbi.nlm.nih.gov/books/NBK21607/ as page 1/1, cited in a prior action. The term is indefinite because the specification does not clearly redefine the term.
Paragraph [0033] states, “SEQ ID NO: 1 is the sequence of wild-type collagen al(I) or COLal(I).”
Paragraph [0034] states, “SEQ ID NO: 2 is the sequence [o]f wild-type collagen a2(I) or COLa2(I).”
Paragraph [0052] states, “A composition component of this disclosure includes an isolated gene that encodes for a wild type human collagen a 1 (I) polypeptide (SEQ ID NO: 1) having a fluorescent tag in the peptide sequence thereof.”  This paragraph of the specification refers to SEQ ID NO: 1 as wild type and does not refer to the sequence having a fluorescent tag inserted therein as a wild type polypeptide.
Paragraph [0053] states, “Another composition component of this disclosure includes isolated gene that encodes for a wild type human collagen a2(I) polypeptide (SEQ ID NO: 2) having a fluorescent tag in the peptide sequence thereof.”  This paragraph of the specification refers to SEQ ID NO: 2 as wild type and does not refer to the sequence having a fluorescent tag inserted therein as a wild type polypeptide.
Paragraph [0054] states, “Another composition component of this disclosure includes an isolated polypeptide comprising wild type human collagen a 1 (I) (SEQ ID NO: 1) having with a fluorescent tag in the sequence thereof.”  This paragraph of the specification refers to SEQ ID 
Paragraph [0055] states, “Another composition component of this disclosure includes an isolated polypeptide comprising wild type human collagen a2(I) (SEQ ID NO: 2) having a fluorescent tag in the sequence thereof.”  This paragraph of the specification refers to SEQ ID NO: 2 as wild type and does not refer to the sequence having a fluorescent tag inserted therein as a wild type polypeptide.
No other occurrences of the term “wild type” or “wild-type” occur in the disclosure.  Thus, the term has not been clearly redefined by the disclosure.  The reply filed 11/30/2020 asserts that the use of the abbreviation “WT” in the examples and drawings indicates that even when the wild type sequence is mutated by the insertion of the fluorescent protein inserted after codon 22 and before codon 40, the sequence is considered to be wild type.  The use of this abbreviation does not serve to clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following are new rejections, necessitated by the addition of new claims 21-23 in the reply filed 11/30/2020:
21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends from claim 1 and recites, “the first fluorescent tag is within the wild type collagen a1(I) polypeptide’s sequence; and the second fluorescent tag is within the wild type collagen a2(I) polypeptide’s sequence.”  Claim 1 recites, “the collagen a1(I) encoding gene having DNA encoding a fusion protein of wild type collagen a1(i) polypeptide with a first fluorescent tag on the collagen a1(I)…the collagen a2(I) encoding gene having DNA encoding a fusion protein of wild type collagen a2(I) polypeptide with a second fluorescent tag on the collagen a2(I) polypeptide.”  Thus, claim 1 requires the wild type collagen a1(I) polypeptide sequence, and the wild type collagen a2(I) polypeptide sequence.  Once a sequence is inserted “within the wild type” sequence as required by dependent claim 21, the wild type sequence is no longer present.  The wild type sequence is substituted with a mutated version that is no longer wild type.  Thus, the dependent claim does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 depends from claim 5 and recites, “the first fluorescent tag is within the wild type collagen a1(I) polypeptide’s sequence and the second fluorescent tag is within the wild type collagen a2(I) polypeptide’s sequence.”  Claim 5 recites, “a first gene encoding wild type .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 depends from claim 11 and recites, “the first fluorescent tag is within the wild type collagen a1(I) polypeptide’s sequence and the second fluorescent tag is within the wild type collagen a2(I) polypeptide’s sequence.”  Claim 11 recites, “a cell including a wild type collagen a1(I) polypeptide having a first fluorescent tag thereon and a wild type collagen a2(I) polypeptide having a second fluorescent tag thereon.”  Claim 11 requires the wild type collagen a1(I) polypeptide sequence, and the wild type collagen a2(I) polypeptide sequence.  Once a sequence is inserted “within the wild type” sequence as required by dependent claim 21, the wild type sequence is no longer present.  The wild type sequence is substituted with a mutated version that is no longer wild type.  Thus, the dependent claim does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
In the reply filed 6/24/2020, the term “wild type” was inserted into the independent claims.  The specification does not provide a limiting definition for the term “wild type.”  Thus, the term is given its plain meaning.  The prior art defines the term “wild type” to mean, “Normal, nonmutant form of a macromolecule, cell, or organism.”  See the entry for “wild type” in the Glossary of Molecular Cell Biology. 4th edition. Lodish H, Berk A, Zipursky Sl, et al. New York: W.H>Freeman, 2000, printed from https://www.ncbi.nlm.nih.gov/books/NBK21607/ as page 1/1, cited in a prior action.

In the reply filed 6/24/2020, independent claim 5 was amended to recite, “a first gene encoding wild type collagen a1(I) tagged with a first fluorescent tag and a second gene encoding wild type collagen a2(I) tagged with a second fluorescent tag.”  The claim excludes mutation of the collagen polypeptide sequence itself.  The fluorescent tag on the protein must occur outside the wild type collagen polypeptide sequence itself (i.e., N-terminal or C-terminal to the entire protein). 
In the reply filed 6/24/2020, independent claim 11 was amended to recite “a cell including a wild type collagen a1(I) polypeptide having a first fluorescent tag thereon and a wild type collagen a2(I) polypeptide having a second fluorescent tag thereon.”  The claim excludes mutation of the collagen polypeptide sequence itself.  The fluorescent tag on the protein must 
At paragraphs [0052]-[0055], the originally filed specification states the following:
[0052] A composition component of this disclosure includes an isolated gene that encodes for a wild type human collagen a 1 (I) polypeptide (SEQ ID NO: 1) having a fluorescent tag in the peptide sequence thereof.
[0053] Another composition component of this disclosure includes isolated gene that encodes for a wild type human collagen a2(I) polypeptide (SEQ ID NO: 2) having a fluorescent tag in the peptide sequence thereof. 
[0054] Another composition component of this disclosure includes an isolated polypeptide comprising wild type human collagen a 1 (I) (SEQ ID NO: 1) having with a fluorescent tag in the sequence thereof. 
[0055] Another composition component of this disclosure includes an isolated polypeptide comprising wild type human collagen a2(I) (SEQ ID NO: 2) having a fluorescent tag in the sequence thereof.

In each instance the fluorescent tag is placed in the sequence of the collagen protein and not outside the collagen peptide/protein sequence.  The placement of the fluorescent tag within the collagen sequence is supported by what is shown in Figure 1 and described at paragraph [0076].  Paragraph [0075] states, “an mTagBFP2 sequence incorporated within the sequence of human collagen a1(I) polypeptide (COLa1(I)/mTagBFP2, blue fluorescence) and mEmerald sequence incorporated within the human collagen a2(I) polypeptide (COLa2(I)/mEmerald, green fluorescence.” (Emphasis added).  The original disclosure provides support for mutating a wild type collagen a1(I) polypeptide or gene sequence to contain an insertion of a fluorescent tag or nucleic acid sequence encoding the tag.  The original disclosure provides support for mutating a wild type collagen a2(I) polypeptide or gene sequence to contain an insertion of a fluorescent tag or nucleic acid sequence encoding the tag.  The original disclosure does not provide support for the placement of the fluorescent tag or nucleic acid sequence encoding the fluorescent tag outside of the wild type collagen coding sequence in order to retain the wild type sequence upon the addition of the tag.
.

Claims 1, 3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection was made in the Office action mailed 8/28/2020.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: In the reply filed 6/24/2020, the term “wild type” was inserted into the independent claims.  The specification does not provide a limiting definition for the term “wild type.”  Thus, the term is given its plain meaning.  The prior art defines the term “wild type” to mean, “Normal, nonmutant form of a macromolecule, cell, or organism.”  See the entry for “wild type” in the Glossary of Molecular Cell Biology. 4th edition. Lodish H, Berk A, Zipursky Sl, et al. New York: W.H>Freeman, 2000, printed from https://www.ncbi.nlm.nih.gov/books/NBK21607/ as page 1/1, cited in a prior action.

Claims 5-10 are drawn to a method “comprising fluorescence imaging a cell including a first gene encoding wild type collagen a1(I) tagged with a first fluorescent tag and a second gene 
Claims 11-17 are drawn to a drug screening process.  The process comprises the steps of “screening a compound for effectiveness against Type 1 collagen synthesis using a cell including a wild type collagen a1(I) polypeptide having a first fluorescent tag thereon and a wild type collagen a2(I) polypeptide having a second fluorescent tag thereon by contacting the cell with the compound and fluorescence imaging the cell.”  Claim 12 requires the first and second tags to fluoresce with different colors.  Claim 13 requires the fluorescence imaging to be conducted while the cell is synthesizing Type 1 collagen.  Claim 14 requires the method to further comprise “determining whether the compound affects the Type 1 collagen synthesis.”  Dependent claim 15 
	Breadth of the claims: The claims exclude mutation of the collagen polypeptide sequence itself, because the collagen sequences must be wild type.  The fluorescent tag must be present outside of the wild type collagen polypeptide sequence itself (i.e., N-terminal or C-terminal to the entire protein).  This limitation complicates the nature of the invention in light of the guidance provided in the specification and working examples and the predictability and state of the art.
	Guidance of the specification and existence of working examples: The original specification teaches that the human collagen a1(I) polypeptide and mTagBFP2 polypeptide sequences, and the human collagen a2(I) and mEmerald polypeptide sequences were combined in a way that the sequences of the fluorescent proteins do not substantially interfere with normal synthesis, modification and assembly of the collagen peptides (e.g., paragraph [0075]).  
	Predictability and state of the art: At paragraph 12, the Declaration of Branko Stefanovic, filed 11/29/2018, states the following with regard to the ability to provide information of the formation of type I procollagen:
To obtain such information, both the al(I) and a2(I) polypeptides, must be fluorescent-tagged and the tag must be placed within the polypeptides in a position that does not interfere with their folding into procollagen and does not interfere with their secretion into the endoplasmic reticulum. To avoid interference, the fluorescent tag should be at neutral site. The fluorescent tag cannot be at the C-terminus and cannot be at the N-terminus.

Thus, the evidence on the record establishes that attaching a fluorescent tag to the N-terminus or C-terminus of a collagen a1(I) or a2(I) polypeptide will not allow for the formation of type I procollagen.  Further, the Declaration of Branko Stefanovic, filed 7/9/2019, establishes the following at paragraph 13:
Given all of this prior knowledge in the collagen synthesis art, the skilled person would know that the only place the fluorescent tags could be placed to prevent interfering with collagen synthesis is after the 22 codon and before the 40 codon because these amino acids are not involved with forming the triple helix and also not involved in interactions of the N-terminal domain with other proteins. Therefore, if one wanted to preserve natural collagen synthesis, it would be known that placement of the fluorescent tags is possible only between codons 22 and 40. If placed between codons 22 and 40, any of the fluorescent tags mentioned in the application and many others would be expected to work in the method.

The placement disclosed in the instant specification and described at paragraph 13 of the Declaration filed 7/9/2019 is consistent with the teachings of the prior art.  Tanaka et al (WO 2016/152882 A1, including pages 1/19-19/19 of machine translation, cited in a prior action) teach that insertion of EGFP polypeptide into the N-terminus of the collagen protein makes it possible for the collagen protein to form a triple-helical structure and accumulate extracellularly (e.g., st paragraph; page 16/19, 4th paragraph).  Kamel-ElSayed et al (Bone, Vol. 76, pages 129-140, March 17, 2015, cited in a prior action) teach that incorporation of GFPtopaz tag into the N-terminus of mouse proα2(I) collagen allowed for expression and incorporation of the polypeptide into collagen fibers (e.g., page 131, left column, 1st paragraph).  
Lu et al. (Journal of Bone and Mineral Research, Vol. 24, Issue S1, Abstract 1261, 2009, printed as pages 1/2-2/2, cited in a prior action) teach that GFP placed in front of the N-propeptide is removed by N-terminal processing of collagen, whereas replacement of the N-propeptide or N-propeptide and N-telopeptide allows for secretion and collagen deposition (see the entire abstract).  Kamel et al (Journal of Bone and Mineral Research, Vol. 25, Supplement 1, page S56, Abstract Number 1183, 2020, printed as page 1/1, cited in a prior action) teaches that a fusion protein in which GFP or mCherry is placed in the pro-α2(I) N-terminus assemble into collagen fibers (see the entire abstract).  Accordingly, the evidence on the record supports the unpredictability of maintaining the wild type coding sequence with a fluorescent tag such that Type 1 collagen synthesis occurs with the tagged collagen polypeptide and the tag does not interfere with natural assembly of Type 1 procollagen.
	Amount of experimentation necessary: Given the evidence on the record demonstrating that the insertion of the fluorescent polypeptide sequence into the N-terminus of the collagen polypeptide in a specific manner to prevent cleavage from the polypeptide while allowing for natural processing and incorporation into collagen fibrils, it would have required a large amount of experimentation to achieve fluorescent tagging of a wild type collagen a1(I) or collagen a2(I) polypeptide while retaining function.  The prior art and evidence on the record indicate a lack of success for such experimentation.  The requirement of a wild type collagen sequence excludes the tagging taught in the prior art or instant specification.


Response to Arguments - 35 USC § 112
With respect to the rejection of claims 1, 3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
The response asserts that it is customary to retain the “wild type” designation when referring to fluorescent-tagged wild type proteins.  The response cites Hayakawa et al (2011), Shuster et al (2015), Forg et al (2014), Chakrabarti et al (2009), Evans et al (2003), and Zhu et al (2010) as evidence.
This argument is not found persuasive.  The examiner agrees that it is customary in the art to retain the “wild type” designation when referring to fluorescent tagged wild type proteins.  Hayakawa et al (2011), Forg et al (2014), Chakrabarti et al (2009), Evans et al (2003), and Zhu et al (2010) each disclose the addition of a fluorescent tag to the terminus of a wild type protein while retaining the wild type protein sequence.  In other words, the wild type sequence is retained, and the tag is added outside of the wild type sequence.  Shuster et al (2015) is concerned with tagging wild type fungal strains and not the generation of fluorescently labeled wild type protein.
nd paragraph of page 11 of the reply filed 11/30/2020:
The prosecution record is also clear that that the tags should be placed within a specific codon range on the N-terminus side of the polypeptide for natural collagen synthesis to occur. Applicant's response of July 9, 2019 and the § 132 declaration supporting that response explicitly state "the only place the fluorescent tags could be placed to prevent interfering with collagen synthesis is after the 22 codon and before the 40 codon because these amino acids are not involved with forming the triple helix and also not involved in interactions of the N-terminal domain with other proteins" (Declaration, H13).

Thus, the requirement for the maintenance of a wild type protein with a fluorescent tag is not supported by the originally filed disclosure.
	Thus, the rejection is maintained.
With respect to the rejection of claims 1, 3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
The response asserts that the term “wild type” does not require the polypeptides to be non-mutated.
This argument is not found persuasive for the reasons set forth above with regard to claim interpretation and the new matter rejection.
The response asserts that undue experimentation to make and/or use the claimed invention is not required, because the specification discloses fluorescent-tagging the wild type polypeptide by placing the tag in the wild-type sequence.

Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2016/152882 A1, as evidenced by the machine translation, printed as pages 1-19, priority document JP 2015-057688, printed as pages 1/31-31/31, filed March 20/2015, and the machine translation of the priority document, printed as pages 1/27-27/27, cited in a prior action; see the entire reference, all page numbering in the rejection refers the machine translation of the WO document) in view of Kamel et al (Journal of Bone and Mineral Research, Vol. 25, Supplement 1, page S56, Abstract Number 1183, 2010, cited in a prior action; see the entire reference) and .
Tanaka et al teach introducing, into an animal cell, a vector comprising a gene encoding a collagen fusion comprising EGFP inserted into the N-pro-protein at the N-terminus of the procollagen protein, and mCherry inserted into the C-terminus of the procollagen protein, and detecting fluorescence in a sample comprising the animal cell, such as by using a fluorescence microscope (e.g., paragraph bridging pages 4-5; page 5, 1st full paragraph; paragraph bridging pages 7-8; page 8, 1st full paragraph; page 12, 2nd full paragraph; page 12, 4th full paragraph; paragraph bridging pages 16-17; Fig. 5).  Tanaka et al teach the method where the collagen is CollagenIα1 (collagen a1(I)) (e.g., Figures).  Tanaka et al teaches that type I collagen has three polypeptide chains that form a triple helical structure (e.g., page 6, 1st full paragraph).  Tanaka et al teach that insertion of EGFP into the N-terminus of the collagen protein makes it possible for the collagen protein to form a triple-helical structure and accumulate extracellularly (e.g., page 4, 1st paragraph; page 16, 4th paragraph).  Tanaka et al teach that the type of fluorescent protein fused to the collagen protein is not limited and may include any fluorescent protein that imparts fluorescence, and fluorescent proteins of different colors (e.g., page 7, 2nd full paragraph). Tanaka et al teach the method further comprising contacting the cell with a test substance (compound) and using fluorescence microscopy to determine whether the compound affects extracellular secretion of the fusion protein, intracellular transport of the fusion protein, or analysis of collagen fusion protein processing by the cell (e.g., paragraph bridging pages 12-13; page 13, 1st and 2nd full paragraphs; paragraph bridging pages 13-14).  Tanaka et al teach the application of the screening method to identify substances for the treatment of collagen-related diseases, including hepatic fibrosis, pulmonary fibrosis, renal fibrosis, and organ fibrosis (e.g., 
 Tanaka et al do not teach the method further comprising inserting a second gene encoding collagen a2(I) tagged with a second fluorescent protein comprising a second fluorescent tag that fluoresces with a different color than the first fluorescent tag of Tanaka et al and does not interfere with the natural assembly of Type 1 procollagen.  Tanaka et al do not teach the method comprising contacting the cell with a compound that interferes with Type 1 collagen synthesis.
Kamel et al teach stably introducing into an animal cell, which is a MLO-A5 or MEF cell, a nucleic acid encoding a fusion protein in which GFP or mCherry is placed in the pro-α2(I) N-terminus, and fluorescence imaging live cells to show the assembly of a collagen fiber network (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the expressed α2(I) chains could be co-immunoprecipitated with α1(I) chains from conditioned media or salt extracts of the extracellular matrix (ECM), suggesting heterotrimer formation (e.g., Abstract, 2nd paragraph).  Kamel et al teach it is within the skill of the art to carry out dual imaging of two different fluorescent labels in the cell cultures, where the two labels are red collagen and green-collagen (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the labeled collagen can be used to better understand the process by which collagen trimers are assembled into fibrils and larger collagen fibers (e.g., Abstract, 1st paragraph).
Stefanovic teaches that the expression of Type 1 collagen is excessive in fibrosis (e.g., column 1, lines 21-30).  Stefanovic teaches compounds that interfere with Type 1 collagen synthesis (e.g., column 1, lines 30-57; Example 1; Table 1).  Stefanovic teaches that testing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka et al to include a step of inserting a gene encoding a collagen a2(I) fused with an N-terminal fluorescent protein, and imaging the fluorescent protein as taught by Kamel et al, because Tanaka et al teach it is within the ordinary skill in the art to use a similar construct for monitoring collagen trimer assembly, and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  One would have made such a modification in order to predictably detect Type 1 collagen formation in the cells using both fluorescent tags to determine the effect of a test substance on Type 1 collagen formation.  Furthermore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka et al and Kamel et al to include a step of contacting the cell with a compound that interferes with Type 1 collagen synthesis, because Tanaka et al teach that the screening method can be applied to the identification of substances for the treatment of diseases, including fibrotic diseases of various organs, and Stefanovic teaches compounds for the inhibition of Type 1 collagen production for the treatment of fibrosis.  Furthermore, Stefanovic teaches monitoring both COLα1(I) and COLα2(I), which form Type 1 collagen, and each of Tanaka et al and Kamel et al provide a fluorescent collagen that allows the imaging of each type 
One would have been motivated to make such a modification in order to receive the expected benefit of better understanding the formation of collagen as taught by Kamel et al in the presence of the test substances of Tanaka et al, based upon the imaging of collagen a1(I) and collagen a2(I) in the context of drug screening.  Further, one would have been motivated to include a Type 1 collagen inhibitor of Stefanovic as a comparison as a positive control for the detection of compounds capable of inhibiting Type 1 collagen synthesis for the treatment of fibrosis. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2016/152882 A1, as evidenced by the machine translation, printed as pages 1-19, priority document JP 2015-057688, printed as pages 1/31-31/31, filed March 20/2015, and the machine translation of the priority document, printed as pages 1/27-27/27, cited in a prior action; see the entire reference, all page numbering in the rejection refers the machine translation of the WO document) in view of Kamel et al (Journal of Bone and Mineral Research, Vol. 25, Supplement 1, page S56, Abstract Number 1183, 2010, printed as page 1/1, cited in a prior action; see the entire reference).  This is a new rejection.
Regarding claims 22, Tanaka et al teach introducing, into an animal cell, a vector comprising a gene encoding a collagen fusion comprising EGFP inserted into the N-pro-protein at the N-terminus of the procollagen protein, and mCherry inserted into the C-terminus of the procollagen protein, and detecting fluorescence in a sample comprising the animal cell, such as by using a fluorescence microscope (e.g., paragraph bridging pages 4-5; page 5, 1st full st full paragraph; page 12, 2nd full paragraph; page 12, 4th full paragraph; paragraph bridging pages 16-17; Fig. 5).  Tanaka et al teach the method where the collagen is CollagenIα1 (collagen a1(I)) (e.g., Figures).  Tanaka et al teaches that type I collagen has three polypeptide chains that form a triple helical structure (e.g., page 6, 1st full paragraph).  Tanaka et al teach that insertion of EGFP into the N-terminus of the collagen protein makes it possible for the collagen protein to form a triple-helical structure and accumulate extracellularly (e.g., page 4, 1st paragraph; page 16, 4th paragraph).  Tanaka et al teach that the type of fluorescent protein fused to the collagen protein is not limited and may include any fluorescent protein that imparts fluorescence, and fluorescent proteins of different colors (e.g., page 7, 2nd full paragraph).  
Regarding claim 22, Tanaka et al teach the method further comprising contacting the cell with a test substance (compound) and using fluorescence microscopy to determine whether the compound affects extracellular secretion of the fusion protein, intracellular transport of the fusion protein, or analysis of collagen fusion protein processing by the cell (e.g., paragraph bridging pages 12-13; page 13, 1st and 2nd full paragraphs; paragraph bridging pages 13-14).
Tanaka et al do not teach the method further comprising inserting a second gene encoding collagen a2(I) tagged with a second fluorescent protein comprising a second fluorescent tag that fluoresces with a different color than the first fluorescent tag of Tanaka et al.
Kamel et al teach stably introducing, into a MLO-A5 or MEF animal cell, a nucleic acid encoding a fusion protein in which GFP or mCherry is placed in the pro-α2(I) N-terminus, and fluorescence imaging live cells to show the assembly of a collagen fiber network (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the expressed α2(I) chains could be co-immunoprecipitated with α1(I) chains from conditioned media or salt extracts of the extracellular nd paragraph).  Kamel et al teach it is within the skill of the art to carry out dual imaging of two different fluorescent labels in the cell cultures, where the two labels are red collagen and green-collagen (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the labeled collagen can be used to better understand the process by which collagen trimers are assembled into fibrils and larger collagen fibers (e.g., Abstract, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka et al to include a step of inserting a gene encoding a collagen a2(I) fused with an N-terminal fluorescent protein, and imaging the fluorescent protein as taught by Kamel et al, because Tanaka et al teach it is within the ordinary skill in the art to use a similar construct for monitoring collagen trimer assembly and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  One would have made such a modification in order to predictably detect Type 1 collagen formation in the cells using both fluorescent tags to determine the effect of a test substance on Type 1 collagen formation.  
One would have been motivated to make such a modification in order to receive the expected benefit of better understanding the formation of collagen as taught by Kamel et al based upon the imaging of collagen a1(I) and collagen a2(I) either alone or in the context of drug screening.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699